DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.
Allowable Subject Matter
Claims 1, 4-6, and 19-28 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious the claimed combination of elements recited in claim 1, wherein an operation mechanism is comprised of a first link portion connected to a transmission, a second link portion connected to an operation tool that changes a shift stage of the transmission, and a third link portion that includes a wire which deforms when a force is applied to it.  While the prior art, as described below, discloses first link portions, transmissions, second link portions, cabins, third link portions, and wires, the prior art does not teach or render obvious the operation mechanism as claimed.  One of ordinary skill in the art would not 
Hirata et al. (US 5,263,385) discloses a third link portion that is a wire (31 is a wire), and the third link portion being located between a first link portion and a second link portion.  It was not found to be obvious to change the tie rod designed third link portion (164) of Izukura et al. (US 2006/0054377 A1) to be a wire since there appears to be no benefit in amending the tie rod to be a wire.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM D ROGERS/Primary Examiner, Art Unit 3656